COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Raymond Espinosa v. J. Norris, Aaron's Rents, Inc.

Appellate case number:       01-14-00843-CV

Trial court case number:     2010-70720

Trial court:                 129th District Court of Harris County

       The appellate record in this case was due on November 17, 2014. On November
4, 2014, court reporter Jennifer Phillips notified the Court that there is a reporter’s record,
that she may not be the only court reporter involved in this appeal, and that appellant had
not requested that the record be prepared and had not paid or made arrangements to pay
for the record. On December 3, 2014, court reporter Cynthia Berry informed the Court
that she and Jennifer Phillips are the two court reporters in this case, that she had not been
contacted by the appellant, and that she did not make any records in this case. The
clerk’s record was filed on December 3, 2014, and a supplemental clerk’s record was
filed on January 5, 2015.
       Also on December 3, 2014, the Clerk of the Court notified appellant that the court
reporter responsible for preparing the record in this appeal had informed the Court that
appellant had not requested preparation of the record or had not made arrangements to
pay for the reporter’s record. The Clerk further notified appellant that unless he either
provided written evidence from the court reporter showing that he had paid or made
arrangements to pay for preparation of the reporter’s record or filed a response showing
that he was exempt from paying for the reporter’s record by January 2, 2015, the Court
might consider and decide only those issues or points that do not require a reporter’s
record. See TEX. R. APP. P. 37.3(c).
       On January 23, 2015, appellant filed an “Unopposed Motion to Clarify (Or
Extend) Time For Filing of Appellant’s and Appellee’s Opening Brief.” In the motion,
appellant states that “[i]nvoices for both the Court’s Record and the Reporter’s Record
were received by the undersigned, and paid by the undersigned.” Appellant does not,
however, provide any evidence, and specifically fails to provide any written evidence
from the court reporter, to show that he has paid or made arrangements to pay for the
reporter’s record. Appellant requests that we “clarify, and if necessary, [sic] extend the
due date for both the Appellant’s Opening Brief and the Appellee’s Opening Brief.”
      By failing to provide any written evidence from the court reporter showing that he
has paid or made arrangements to pay for the reporter’s record, appellant failed to
adequately respond to this Court’s December 3, 2014 notice.
        Accordingly, the Court will consider and decide only those issues or points that do
not require a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to
be filed within 30 days of the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s
brief, if any, is ORDERED to be filed within 30 days of the filing of appellant’s brief.
See TEX. R. APP. P. 38.6(b).
      Appellant’s “Unopposed Motion to Clarify (Or Extend) Time For Filing of
Appellant’s And Appellee’s Opening Brief” is dismissed as moot.
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: February 5, 2015